Citation Nr: 0025731	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  95-37 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for residuals of a right 
ankle fracture, to include right tibialis anterior 
tendinitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had verified active military service from August 
1979 to August 1982.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an August 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in San Juan, Puerto Rico.  This decision 
increased the disability rating from noncompensable to 10 
percent, effective May 4, 1994, the date of the veteran's 
claim.  He has appealed the assignment of that rating.  In 
July 1997, the Board remanded the claim to the RO for the 
purpose of obtaining additional evidence.  Said evidence was 
obtained and the claim has since been returned to the Board 
for appellate review.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of this 
claim. 

2.  The veteran's right ankle condition is manifested by 
degenerative changes confirmed by x-ray, pain with range of 
motion, and slight limitation of motion, with marked 
limitation of motion and swelling on exacerbations.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased disability rating for the residuals of a right 
ankle fracture, with right tibialis anterior tendinitis, and 
VA has satisfied its duty to assist him in development of 
this claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103 (1999).

2.  The criteria for an evaluation of 20 percent, and no 
more, for residuals of right ankle fracture, with right 
tibialis anterior tendinitis, have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

While in service, the veteran fractured his right ankle.  The 
ankle was put into a cast and after it was removed, he 
underwent physical therapy.  When the veteran was released 
from active duty in 1982, it was noted on his discharge 
physical that he injured his ankle but that he was not 
suffering from any residuals of said injury.  Shortly after 
his discharge, he applied for VA benefits for the right 
ankle.  A VA medical examination was accorded him in April 
1983.  On examination, the range of motion for the right 
ankle was plantar flexion to 40 degrees, dorsiflexion to 15 
degrees, inversion to 35 degrees, and eversion to 20 degrees.  
In comparing his range of motion on the right with the left, 
the left ankle had five degrees more of dorsiflexion and 
eversion.  The RO granted service connection, assigning a 
non-compensable evaluation under Diagnostic Code 5271.

In a statement submitted in November 1989, the veteran said 
his right ankle was bothering him, and he stated that he had 
not been to any doctor or VA hospital to get treatment for 
it.  He thereafter sought treatment at the VA medical center.  
In November 1989, he complained of intermittent mild to 
moderate pain of the right ankle.  He stated that, with long 
walking or standing, the ankle would swell and pain increase.  
Neurovascular examination was intact.  He had full range of 
motion in dorsiflexion and plantar flexion and mild point 
tenderness at the anterolateral ankle.  His gait was within 
normal limits.  X-rays showed mild degenerative joint disease 
changes anteriorly and medially.  An x-ray in January 1990 
yielded the impression of old fracture through the medial 
tibial malleolus with adequate consolidation.  

In June 1990, the veteran underwent a VA compensation and 
pension examination.  The veteran reported that he had 
developed swelling, pain, and functional limitation of the 
ankle with standing and walking.  On examination, he had a 
mild right limping gait.  There was mild to moderate swelling 
of the right ankle.  Range of motion was painful but full.  
X-rays showed no acute fracture or dislocation.  Soft tissue 
was well preserved.  There was a small bony structure 
projecting in the tip of the medial malleolus, probably 
representing an accessory bone or status post healed chip 
fracture.

In May 1994, the veteran submitted a claim for an increased 
evaluation.  Included in his request was an orthopedic 
examination report, dated April 18, 1994, from J. J. Felix 
Reyes, M.D.  Dr. Reyes reported that he had first seen the 
veteran in March 1993, when he complained of pain in the 
right ankle radiating into the right lower extremity with 
associated numbness down to the ankle and foot.  The veteran 
told the doctor that he experienced numbness on the lateral 
aspect of the ankle with marked edema that was not controlled 
by elastic supports.  The veteran also complained of not 
being able to walk more than 10 to 15 minutes, having to 
purchase larger shoes because of his complaints, severe 
difficulty going up and down stairs, and being unable to 
participate in basketball and racquetball.

On examination, there was marked limitation of motion of the 
right ankle, with all ranged restricted due to pain.  
Straight leg raising in the sitting position caused pain in 
his right leg.  Neurologically he was unable to heel and toe 
walk satisfactorily.  The diagnosis was right malleolus 
fracture, with secondary chronic benign pain problem.

In August 1994, the veteran was accorded a VA examination.  
The veteran complained of pain, numbness, and a stabbing 
sensation.  He also complained of swelling.  On examination, 
there was swelling of the ankle.  It measured 28 centimeters 
(cm.) in circumference, compared with 26 cm. for the left.  
It was not warm or red.  There was no deformity, but there 
was a contracture with limited motion.  There was intra-
articular involvement of the right ankle due to the 
limitation of motion with contracture.  On range of motion 
testing, the veteran lacked 2 degrees of arriving at a 
neutral position of 0 on both active and passive range.  
Plantar flexion was 10 degrees, active and passive.  There 
was tenderness to palpation on the right tibialis anterior 
tendon upon doing dorsiflexion of the right ankle with 
resistance.  There was tenderness to palpation on the right 
anterior ankle with diminished pinprick.  Diagnoses were 
right ankle sprain; old right medial tibial malleolus 
fracture, by x-rays; non-union bone fragment on right medial 
malleolus distally secondary to a previous malleolar 
fracture, by x-ray; right tibialis anterior tendinitis; and 
right ankle contracture.

The RO granted a 10 percent disability rating for the ankle 
condition in accordance with 38 C.F.R. Part 4, Diagnostic 
Code 5271.  The condition was classified as the residuals of 
a fracture of the right ankle, to include right tibialis 
anterior tendinitis.  The veteran was notified of the 
decision, and he has appealed said decision claiming that the 
condition is more disabling than currently rated.

On the report of VA examination in March 1999, the examiner 
first summarized his findings and conclusions.  The veteran 
had a functional right ankle with no swelling or edema.  
There was mild non-disabling pain upon doing the range of 
motion studies of the ankle.  There was active and passive 
mild limitation of motion of the right ankle, characterized 
by the examiner as non-disabling.  With normal values of 
plantar flexion being 45 degrees and dorsiflexion of 20 
degrees, the veteran's measurements were reported as 30 
degrees plantar flexion, and 15 degrees dorsiflexion.  There 
were no muscle spasms.  The veteran reported that he was not 
taking pain medication, and he was not experiencing 
limitations in his job due to the ankle condition.  At the 
present, the examiner concluded there would be no additional 
limitation of function on use or during flare-ups.

In the full examination report, the veteran complained of 
severe pain in the anterior aspect of the right ankle.  He 
complained of occasional swelling and the loss of flexibility 
of the ankle.  He said he did not use pain medication at the 
time.  When he did, he used Tylenol with good pain relief.  
He said that precipitating factors were going up and down 
stairs and that alleviating factors were Tylenol and ice 
packs.  He reported he had been given an ankle brace by a 
private doctor.  He was not using an ankle brace or any 
orthotics when he was examined by the VA doctor.  There had 
been no episodes of dislocation or recurrent subluxation of 
the right ankle.  He worked as a computer operator since 
1993.  He reported six to eight absences during the past year 
because of his ankle.  He could work, and the examiner stated 
there were no limitations on his job due to ankle conditions.  
The veteran reported that he could not do yard chores and had 
difficulty doing sports involving walking and he could not 
play handball.

On range of motion, the last degree of the range of motion 
was painful.  There was mild objective evidence of painful 
motion on all movements.  There was no objective findings of 
edema, effusion, instability, weakness, redness, heat, 
abnormal movement, or guarding movement of the right ankle.  
There was mild tenderness to palpation.  His gait was normal.  
There was no ankylosis, no leg discrepancy, and no 
constitutional signs of inflammatory arthritis.  The 
diagnosis was right ankle fracture.

In June 1999, the RO received a report of an orthopedic 
evaluation conducted that month by Dr. Felix Reyes.  
Accompanying the report was a photocopy of several pages of 
handwritten notes that appear to be summaries of patient 
visits, reflecting that the veteran was seen from March 1993 
to March of 1999.  These notes are extremely brief and 
provide no range of motion or other objective clinical 
observations.  After the veteran's original March 1993 
appointment, the veteran was not seen until January 1994, at 
which point the treatment note indicates only that he had a 
painful right ankle.  A March 1994 note does not refer to the 
right ankle, noting only that the patient was afebrile.  In 
April 1994, the note says to do an evaluation for VA.  In 
February 1995, a treatment note is illegible, but does not 
mention the right ankle.  In March 1996, the veteran 
presented with a painful right ankle.  No findings were 
recorded.  In February 1997, painful right ankle was again 
noted without objective findings.  In June and September 1995 
and July 1997, complaints related to other parts of the body.  
In December 1997, the doctor noted severely painful range of 
motion of the right ankle.  In April 1998, the doctor 
reported the veteran was afebrile and was recommended to have 
bed rest.  The condition to which this note refers was not 
indicated. 

On the June 1999 evaluation by Dr. Felix Reyes, there was 
marked edema in the right ankle.  Dr. Felix Reyes described 
the same limitations in activity that he described in his 
April 1994 examination report.


II.  Analysis

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
right ankle condition within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991); cf. Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (where veteran asserted that his condition 
had worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).

The veteran has been afforded VA examinations and his 
treatment records have been associated with the file.  The 
Board is satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1 and 4.2 (1999).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (1999).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

Additionally, when evaluating this claim, the Board must 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (1999); see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (1999).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (1999).  The 
diagnostic code that the veteran's disability has been rating 
under, Diagnostic Code 5271, involves loss of range of 
motion.  Therefore, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.

The veteran is currently evaluated as 10 percent disabled for 
the residuals of a right ankle fracture under Diagnostic Code 
5271.  The residuals from this type of injury do not have 
specific diagnostic codes under the Schedule.  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  38 C.F.R. § 4.27 (1999).  Therefore, the 
service-connected right ankle fracture is rated based on the 
residual condition of limited motion of the ankle.

Under this code, a 10 percent evaluation requires moderate 
limited motion of the ankle.  A 20 percent disability will be 
assigned where there is marked limitation of motion of the 
ankle.  The regulations define normal range of motion for the 
ankle as dorsiflexion from zero to 20 degrees and plantar 
flexion from zero to 45 degrees.  38 C.F.R. § 4.71 (1999).

During the veteran's most recent VA examination in 1999, 
range of motion for the right ankle was dorsiflexion to 15 
degrees and plantar flexion to 30 degrees.  This limitation 
is minimal, given the full range of motion.  The August 1994 
VA examination showed plantar flexion of 10 degrees.  The 
examiner also noted that he lacked 2 degrees of coming to 
neutral position, from which the Board concludes that he was 
unable, on that examination, to dorsiflex his right ankle.

The veteran's current, 10 percent, rating requires moderate 
limitation of motion.  Although his range of motion on the 
most recent VA examination was considered non-disabling by 
the examiner, it was accompanied by pain on the last degree 
of motion.  Although the slight limitation of motion 
reflected on the VA 1999 examination does not appear to meet 
the criteria for a 10 percent rating for moderate limitation 
of motion, the ankle is a major joint, and a rating of 10 
percent is appropriate where there is non-compensable, but 
painful, limitation of motion of a major joint in which 
arthritis has been confirmed by x-ray.  See Diagnostic Code 
5003, degenerative arthritis (1999).

In determining the appropriate rating for the veteran's right 
ankle condition, the Board must consider whether a higher 
disability evaluation is warranted on the basis of additional 
functional loss likely to result during a flare-up or with 
use, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  In this case, 
the private medical records offer little of value in 
evaluating his ankle disorder, because no clinical findings 
and no ranges of motion are given.  Although the private 
treatment records do show that the veteran has been seen from 
time to time with complaints about his right ankle, the 
records provided are so brief as to be utterly uninformative.  
There is, however, an examination report that is informative 
as to the additional functional limitation likely to occur 
with use or on flare-up.  The 1994 VA examination reported 
range of motion that must be considered marked.  With no 
dorsiflexion, 10 degrees of plantar flexion, and an inability 
to achieve even the anatomically neutral position of 0, the 
veteran had only 8 degrees of motion.  The examiner related 
that to a contracture attributable to his ankle condition.  
His ankle was swollen on that examination.  The veteran's 
most recent VA examination shows him to have a much greater 
range of motion and very minimal pain.  Accordingly, there is 
evidence both that the right ankle condition is minimally 
disabling under normal circumstances, and that it causes 
marked functional limitation on flare-ups.  The evidence 
therefore supports a 20 percent rating under Diagnostic Code 
5271.

Consideration has also been given to other potentially 
applicable diagnostic codes.  Under Diagnostic Code 5272, the 
maximum disability rating available is 20 percent and that 
requires ankylosis of the subastragalar or tarsal joint in 
poor weight-bearing position.  A 20 percent disability rating 
may be assigned under Diagnostic Code 5270 for ankylosis of 
the ankle with plantar flexion less than 30 degrees.  The 
Court has defined ankylosis as "immobility and consolidation 
of a joint due to disease, injury, surgical procedure."  
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  Since the veteran has motion 
of the right ankle, albeit somewhat limited, he does not have 
ankylosis.  Without ankylosis of the right ankle, the 
criteria for a rating under Diagnostic Codes 5270 and 5272 
have not been met.  

Under Diagnostic Code 5273, a 20 percent evaluation requires 
malunion of the os calcis or astragalus with marked 
deformity.  Malunion has not been diagnosed; neither has 
marked deformity.  Hence, this diagnostic code is not for 
consideration.  Under Diagnostic Code 5274, a 20 percent 
disability rating requires astragalectomy.  The veteran has 
not undergone an astragalectomy.

Because there is evidence that the veteran has right tibialis 
anterior tendinitis, the Board asked the RO to consider the 
applicability of Diagnostic Code 5312, Muscle Group XII.  
When the veteran was examined, limitation of movement and 
pain were reported.  The examination report was negative for 
findings indicative of an actual muscle injury in the right 
ankle area.  The Board also notes that the records provided 
by the veteran's treating physician are also negative for 
findings of or treatment for a muscle injury affecting the 
right ankle.  Hence, the Board finds that the RO determined 
correctly that this diagnostic code was not for application.

The veteran has asserted that his latest VA medical 
examination was inadequate and that the examiner did not 
consider the veteran's complaints.  The Board finds no 
inadequacy in the most recent VA examination.  Furthermore, 
this decision is favorable to the veteran, and no useful 
purpose would be served by remanding this case for further 
examination.


ORDER

Entitlement to a 20 percent evaluation, and no more, for 
residuals of a right ankle fracture, with right tibialis 
anterior tendonitis, is granted, subject to the regulations 
governing the payment of monetary benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

